Citation Nr: 0118342	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-24 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits for his son.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the appellant an 
apportionment of the veteran's compensation benefits for the 
veteran's son.  This is a contested claim.  The veteran 
concurs with the RO's decision to deny an apportionment.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Goober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karras v. Derwinski, 1 Vet. App. 308 (1991).  

M., the appellant in this case, asserts that she is the 
mother of the veteran's son, D., who was born in August 1983.  
On the front of D.'s birth certificate his parents are listed 
simply as Mr. and Mrs. (veteran's name).  On the back of the 
document, M. (the appellant) is listed as the mother, while 
the veteran is shown to be the father.  The only marriage 
certificate of record shows that in March 1970 the veteran 
married S., someone with a name other than that of the 
appellant.  In as much as the appellant is claiming an 
apportionment of the veteran's compensation for D., clear 
documentation of the relationship between the appellant, the 
veteran and D. needs to be of record.  See 38 C.F.R. 
§ 3.450(f) (2000).  

While an August 1979 VA Form 21-686c, signed by the veteran, 
lists S. as his spouse, a VA Form 21-526 signed by the 
veteran in September 1984 lists the appellant as his spouse 
since March 1978.  Clearly, the veteran has provided VA with 
erroneous information.

In statements presented in support of her claim, the 
appellant asserts that D. is autistic and is need of special 
care and educational benefits, yet the veteran is failing to 
provide any financial support for D.  She maintains that she 
and the veteran are currently divorced and that she has not 
received child support for many months, despite the fact 
that, in addition to his VA compensation benefits and a 
retirement annuity, he also is employed receiving a regular 
salary.  She, on the other hand, claims to be a single parent 
struggling to make ends meet in raising a disabled child.  

Apportionment is based on need, of both the veteran and the 
appellant, as well as hardship on the part of the veteran if 
an apportionment of VA benefits were to be made.  In this 
case, however, the record does not contain any financial 
statements, either from the veteran or from the appellant.  
Before a decision is made, such financial information is 
desired, to include all sources of income (salary, Social 
Security disability benefits, Supplemental Security Income 
benefits, etc.), as well as detailed monthly expenses.  

At this point, the Board notes that, although the appellant 
maintains D. is disabled by autism, it appears that neither 
she or the veteran has ever filed a claim in order to 
determine whether D. is a helpless child for receipt of VA 
benefits.  Presuming, without deciding, that VA were to 
determine that D. has/had become permanently and totally 
disabled prior to his eighteen birthday, any VA benefits that 
would be awarded for a helpless child would be an additional 
allowance, above and beyond the amount of the veteran's 
monthly compensation benefits.  Although that issue is not 
before the Board, it is being brought to the RO's attention 
for possible development, particularly in light of the 
appellant's request for any VA benefit legally available for 
D.'s support.  

While this case was at the Board on appeal, the appellant 
submitted additional evidence; however, a signed waiver of RO 
jurisdiction of that evidence did not accompany the 
additional evidence.  Although the Board received that 
evidence within ninety days of the case being certified to 
the Board, without a signed waiver of RO jurisdiction of that 
evidence, it would be potentially prejudicial to both 
appellant and veteran if the Board were to proceed to issue a 
decision before the RO has had an opportunity to consider 
that additional evidence.  See 38 C.F.R. § 20.1304(c) (2000); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Because of the change in the law brought about by the VCAA, 
as well as for the reasons discussed above, a remand in this 
case is required.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should fully develop the 
relationship between the appellant, D. 
and the veteran, to include obtaining 
documents such as copies of: a marriage 
certificate showing the names of both the 
veteran and appellant, a divorce degree 
containing the veteran's name and the 
name of his spouse listed on the March 
1970 marriage certificate, a divorce 
degree containing the names of the 
veteran and appellant, a certified birth 
certificate indicating the relationship 
between D., the appellant and the 
veteran, and any other written 
documentation that would be acceptable 
showing the pertinent relationships of 
the individuals in this case.  If no such 
documentation is available, then the RO 
is to so indicate in the claims file.  

2.  The RO is to obtain from both the 
veteran and appellant a current Financial 
Status Report, to include all monthly 
family income received, from any source, 
and detailed family monthly expenses.  
These financial statements are to be 
incorporated with the veteran's claims 
file.  Both the appellant and veteran are 
to be advised of any potential adverse 
action for noncompliance of the request 
for such financial data.  If this 
information is not forthcoming from 
either or both parties, the RO is to so 
indicate in the claims file.  

3.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed, to the 
extent possible, on the above-mentioned 
issues in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 pertaining to the 
apportionment question at issue.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Further, inasmuch as 
this is a contested claim, the RO must 
ensure that there has been substantial 
compliance with prescribed procedures 
pertaining to simultaneously contested 
claims.  

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the claim for entitlement to 
an apportionment of the veteran's 
disability compensation benefits for D., 
in light of all evidence of record and 
all pertinent legal authority.  The RO 
must provide adequate reasons and bases 
for its determination, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

6.  If the benefits sought by the 
appellant continue to be denied, she, as 
well as the veteran and his 
representative, should be provided with a 
Supplemental Statement of the Case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue of entitlement to 
an apportionment of the veteran's 
disability compensation.  The requisite 
period of time should be allowed to both 
appellant and veteran for response.

The purpose of this REMAND is to ensure that all due process 
requirements are met.  Neither the appellant or veteran need 
take any action until otherwise notified, but either party 
may furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


